Citation Nr: 1702097	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  15-36 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim to establish whether the character of the appellant's discharge from service is a bar to the payment of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney at Law


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The appellant had active duty service from July 1994 to July 1996.  He had various periods of "time lost," such that he was credited with a total of one year, four months, and three days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision issued by the VA Regional Office (RO) in Montgomery, Alabama, which determined, in essence, that new and material evidence had not been received in order to reopen a previous determination that the character of the appellant's discharge from service was a bar to the payment of VA benefits.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of whether the character of the appellant's discharge from service is a bar to the receipt of VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final administrative decision issued in January 2011, the RO determined that the character of the appellant's discharge from service was a bar to the payment of VA benefits.

2.  Evidence added to the record since the final January 2011 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim regarding the character of his discharge.

CONCLUSIONS OF LAW

1.  The January 2011 administrative decision that determined that the character of the appellant's discharge from service was a bar to the payment of VA benefits is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2016)].

2.  New and material evidence has been received to reopen the appellant's claim regarding the character of his discharge.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the appellant's claim regarding the character of his discharge is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Generally speaking, VA compensation is not payable to a former service member if the period of service on which his claim for compensation is based was terminated by reason of willful and persistent misconduct.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.12(d)(4) (2016).  In addition, VA health-care and related benefits under Chapter 17, Title 38, United States Code, ordinarily may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge.  38 C.F.R. § 3.360(b) (2016).

With regard to willful and persistent misconduct, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise, honest, faithful, and meritorious. 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1 (n).

RO decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 2010, the appellant filed a claim for compensation for multiple sclerosis.  In a January 2011 administrative decision, the RO considered the appellant's Military Discharge Certificate (DD 214) showing service from July 6, 1994, to July 3, 1996, with character of service Under Other Than Honorable Conditions due to misconduct; Report from Naval Discharge Review Board (NDRB) dated September 11, 2008; service treatment records; and facts and circumstances surround the appellant's discharge.  Further, while not explicitly listed, it is clear that the decision also included consideration of the appellant's and his spouse's statements as well as his post-service treatment records.  The RO ultimately determined that the appellant's period of service from July 6, 1994, to July 3, 1996, is dishonorable for VA purposes and is a bar to VA benefits under the provisions of 38 C.F.R. 
§ 3.12(d)(4) for this period of service.  

In this regard, the record indicates that, during service, the appellant had unauthorized absences and disrespectful communication to a superior officer, which led to his discharge Under Other Than Honorable Conditions due to misconduct.  The RO noted that, in correspondence received September 23, 2010, the appellant indicated that his condition of multiple sclerosis caused him to feel fatigued and, therefore, he would not report to duty.  He was discharged in July 1996 and a review of his record shows that he was first diagnosed with multiple sclerosis in November 2006.  It was noted that the appellant also submitted a statement from his spouse in support of his claim.  However, the RO noted that there is no indication in the appellant's file that he was insane at the time he committed the acts that led to his Under Other Than Honorable discharge.  

Further, the RO noted that the facts and circumstances surrounding the appellant's discharge showed that, during the appellant's enlistment, he committed multiple violations of the Uniform Code of Military Justice Article 86 and a Special Court Martial where he was found guilty for violations of Articles 86 and 91.  Additionally, after a thorough review of available evidence by the NDRB, to include appellant's Summary of Service Medical and Service Records Entries Discharge process and evidence submitted by the appellant, the NDRB found the discharge was proper and equitable.  The RO ultimately concluded that there are no significant positive entries in the record that would warrant a different decision than the one NDRB rendered in a 5-0 vote that the characterization of service shall remain Under Other Than Honorable Conditions.  Therefore, the RO determined that the character of the appellant's discharge from service was a bar to the payment of VA benefits.

In January 2011, the appellant was advised of the decision and his appellate rights. However, no further communication regarding his claim pertaining to the character of his discharge was received until July 2012, when VA received his application to reopen such claim.  Furthermore, no evidence referable to such claim was received within one year of the issuance of the January 2011 decision and, to date, no relevant service department records have been associated with the record.  Therefore, the January 2011 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2016)].

Evidence received since the January 2011 administrative decision includes, as relevant, a December 2013 opinion from a private care provider, Dr. C.L., in which it was opined that, based on review of the appellant's medical records (including his service treatment records), "it is more likely than not that [the appellant's] multiple sclerosis was manifesting itself either when [the appellant] was [on] active duty or at least within [five] years of being discharged."  Also received are arguments made on the appellant's behalf by his attorney in which it is alleged that the appellant's unauthorized absences, which supported the character of discharge, were due to early manifestations of his subsequently diagnosed multiple sclerosis and that succumbing to the debilitating effects of his disease cannot be considered "willful misconduct."  

As the evidence received since the January 2011 administrative decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim regarding the character of his discharge in that it claims to counter the determination that his misconduct during service was "willful."  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the issue of whether the character of the appellant's discharge from service is a bar to the payment of VA benefits is reopened.


ORDER

New and material evidence having been received, the issue of whether the character of the appellant's discharge from service is a bar to the payment of VA benefits is reopened; the claim is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence shows that the appellant was given an "other than honorable" discharge as a result of numerous unauthorized absences and a Special Court-Martial.  As noted previously, the appellant and his attorney maintain, in essence, that his unauthorized absences were due to early manifestations of his subsequently diagnosed multiple sclerosis and that succumbing to the debilitating effects of his disease cannot be considered "willful misconduct."  The appellant has further asserted that during a particularly lengthy unauthorized absence from December 1995 to May 1996, he was under the impression that he had already been released from active duty due to his ship being decommissioned.

As an initial matter, the Board notes that the appellant has not been notified of the information and evidence necessary to substantiate his claim as required by the VCAA.  Such should be accomplished on remand.

With respect to VA's duty to assist the appellant, the Board notes that the record does contain some of the appellant's service personnel records (SPRs).  The Board also notes that the evidence of record reflects that he applied to the NDRB to have the character of his discharge modified; that he was diagnosed with MS in or around November 2006; and that he has been awarded disability benefits by the Social Security Administration (SSA).

While the record does contain an August 2007 letter from the Department of the Navy that no records relating to a court proceeding exist for the appellant, such determination is inconsistent with the record.  Specifically, the September 2008 NDRB ruling indicates that the appellant was discharged for unauthorized absences and disrespectful deportment toward a Superior Petty Officer.  The ruling further indicates that the appellant's separation involved a Special Court-Martial.  There is no formal finding of unavailability of the records related to the aforementioned Special Court-Martial, nor does it appear that any attempt has been made to obtain a complete copy of the appellant's original SPRs.  Additionally, it does not appear that any attempt has been made to obtain complete records of treatment from the appellant's private treatment providers, or complete records gathered by the NDRB and SSA in connection with their consideration of the appellant's respective applications.  Therefore, as such information may have a bearing on the issue on appeal, efforts should be made to procure it.  

Additionally, as noted, the evidence indicates that the appellant was diagnosed with multiple sclerosis in November 2006, and, in December 2013, Dr. C.L. opined that, based on review of the appellant's medical records (including his service treatment records), "it is more likely than not that [the appellant's] multiple sclerosis was manifesting itself either when [the appellant] was [on] active duty or at least within [five] years of being discharged."  However, Dr. C.L. failed to address whether the symptoms of such a disease would cause a person to sleep for prolonged periods resulting in unauthorized absences or speak in an inappropriate manner to a superior officer.  Thus, the Board finds that Dr. C.L.'s opinion is insufficient for appellate review.  Consequently, the evidence, as it currently stands, is insufficient to establish that the appellant's offenses leading to his other than honorable discharge were not willful.  However, it is sufficient to trigger the need for a VA medical opinion on the matter.  Therefore, such should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a VCAA notice letter to the appellant and his attorney notifying them of the information and evidence necessary to substantiate his claim.

2.  Ask the appellant to provide a release for relevant records of treatment from Dr. C.L., MS Center of Tidewater, and WakeMed Center of Raleigh, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

3.  Request from all appropriate source(s) a complete copy of the appellant's service personnel records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Ask the NDRB  to provide copies of any records in its possession pertaining to its consideration of the appellant's application for modification of his discharge. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Ask SSA to provide copies of any records in its possession pertaining to its consideration of the appellant's application for SSA disability benefits, to include any medical records considered.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6.  After all outstanding records have been associated with the record, forward it to an appropriate medical professional.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the appellant is left to the discretion of the clinician selected to write the opinion.

Following a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the appellant had manifestations of his multiple sclerosis during service that lead to multiple unauthorized absences and disrespectful communication to a superior officer.  In so doing, the examiner should discuss the medical significance, if any, of the fact that the appellant had in-service treatment for headaches and muscle aches, and the lay statements indicating the appellant experienced extreme fatigue (especially in varying climates) in the summer of 1995.  The examiner should also discuss the Dr. C.L's opinion that the appellant's multiple sclerosis had its onset during service or within five years after his separation from service.

A complete rationale for all opinions should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the appellant and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


